DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Brian S. Boon (Reg. No. 77640).

The application has been amended as follows: 
Claims:
Claims 4-8 are cancelled. 
 (End of amendment)


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Kleinbeck et al. (US 20170374572 A1) uses statistical learning techniques to observe and learn an RF environment over time and identify temporal features of the RF environment (e.g., signals) during a learning period and learning routine takes power levels of each frequency bin, uses the power levels as an index into each distribution column corresponding to each frequency bin (Kleinbeck and Pars. 225-228).
Dzierwa et al. (US 10459020 B2) teaches antenna structure 204 configured to receive RF energy (Dzierwa, Figs. 2, 12 and Col. 20); determine a number (N) of sample blocks to measure) within a frequency band of interest and determines a frequency range at which to sample the RF spectrum for signals of interest, wherein the frequency range is a frequency range of each sample block to be analyzed for potential signals (Dzierwa, Fig. 4); and determine whether signals of interest are present in the sample block, wherein a signal power threshold setting is an amplitude measure selected to distinguish RF energies associated with actual signals from noise (Dzierwa, Fig. 5).
Fluhler (US 20170192088 A) teaches amplitude/power of each I/Q data at Rayleigh distribution come (i.e. derive) from Gaussian distribution (Fluhler, Fig. 7 and Par. 56), and determine if their statistical distribution matches an expected noise or interference distribution (Fluhler, Fig. 7 and Par. 72)).
Zhao (US 20180089970 A1) teaches determining a number of times the signals exceed or below a threshold signals) and determine a rate of intensity variation of the signals (Zhao, Fig. 2 and Par. 31).
However, the prior art of record does not teach the combination of claimed elements “producing a Rayleigh distribution of estimated values; correlating the distribution within the frequency band versus the capacity of the band to determine the prevalence of telecommunication activity; using machine learning algorithms applied to digitized spectrum data in the time domain, frequency domain, or both, including bin-wise statistics, to identify the presence of known signal types within a frequency range” as recited in independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Chandrasekhar et al. US 20190277957 A1

Little et al. US 6317493 B1
(14) In operation, monitor 92 detects power distribution over the frequency spectrum for signals received from the CLEC prior to attenuation at DSP 80. Predetermined power thresholds may be set to indicate use of frequency range transmission.
 
Kleider et al. US 20200252318 A1
[0010] According to one aspect of the disclosed system, an apparatus and method is provided to train a machine learning system to identify and/or classify at least one wireless signal of the type having at predefined modulation encoding scheme.
[0027] At any given time the frequency spectrum 10 will be filled with numerous different types of modulated signals, based on any number of different analog and digital encoding schemes. Additionally noise will be present.
[0030] Beyond this basic identification and classification, there are many additional aspects that may need to be handled. For example, in the case of modulation classification, this step classifies the modulation type and, in some cases, the modulation order (i.e., the number of bits per symbol). In the case of radar, the classification determines the radar type
[0033] As with any machine learning system, good training data is key to having a robust system. An objective of the system illustrated in FIG. 1 is to be able to identify and classify a range of different types of transmissions, i.e., different frequencies, different modes, different bandwidths, different modulation and encoding. Thus the training data needs to provide good examples of each of these transmission types. In the disclosed training system, a processor controlled signal generator system is used to emulate a wide variety of different training generators. While actual RF generators (transmitters), could be used to create a set of different types of transmissions, the easier way to implement this is to generate the signals digitally (e.g., via synthesized means). A sufficiently wide range of samples for training signals would be represented by hundreds of thousands of variations of each signal type, with imperfections and perturbations induced on each training vector representative of real-life distortions.
[0036] The signal generator 106 is capable of generating waveforms that simulate potentially all of the different modulated signal types for which the machine learning system 110 will be trained to identify or classify.

O-Shea US 20180322389 A1

Heshmat Dehkordi US 20190050669 A1 MACHINE LEARNING select frequency bins (Par. 110)

Kristjansson et al. US 20150287406 A1

Nerukar et al. US 20180349384 A1 
[0136] FIG. 12 illustrates an example histogram 1200 generated by the rank statistics engine 325 for the values of X The histogram 1200 bins 33 data points into six bins (bins 1-6) on the x-axis, which is represents the domain of the values of X while the y-axis is a range that indicates the number of data points in each bin. Bin 1 contains four data points, bin 2 contains seven data points, and so on. This histogram is computed exactly, with no privacy added.

Bharitkar et al. US 20130295868 A1
19. A method for dynamic noise compensation, the method comprising: receiving a speech plus noise signal in a microphone; creating a time domain frame of the speech plus noise signal; transforming the time domain frame into a frequency domain frame; and estimating the near end ambient noise level from the frequency domain frame using noise power spectral density estimation in the power domain, comprising: on a bin by bin bases, keeping a running update of detected minima; and incorporating minimum statistics in the final estimate in order to avoid underestimating the noise level; taking the square root and mean of the near end ambient noise level and using a lookup table to map the result into the gain; 

Bharitkar et al. US 20130294614 A1
[0017] The noise suppression processing 16 receives the microphone signal 14 and processes the microphone signal 14 in buffering/windowing 30 forming time domain frames 32. The time domain frames 32 are processed by FFT 34 generating microphone signal FFT frames 36. The microphone signal FFT frames 36 are processed sequentially by noise estimation 38 to generate the ambient noise estimate frames 18. The noise estimation 38 preferably uses the noise power spectral density estimation technique presented by Rainer Martin in "Noise Power Spectral Density Estimation Based on Optimal Smoothing and Minimum Statistics" IEEE Trans. Speech and Audio Processing, 9(5):504-512, July 2001. On a bin by bin bases, the technique keeps a running update of detected minima, incorporating minimum statistics in the final estimate in order to avoid underestimating the noise level. The noise estimation 38 preferably operates in the power domain.

Visser et al. US 20130282373 A1
0210] One of the bin-wise conditions may be based on the input signal SNR. In particular, the SNR determination block/module 2085 may operate as follows. Bin-wise input signal SNR may be defined as the magnitude of a microphone input signal divided by its minimum statistic (MinStat) noise estimation

DelMarco US 20200067752 A1
[0092] For performance demonstration, numerical results were generated for OFDM signals with 64 subcarriers using Quadrature Phase Shift Keying (QPSK) modulation over an additive Gaussian white noise channel, in accordance with embodiments of the present disclosure. An oversampling factor of four was used during testing to ensure that the PAPR of the discrete signals adequately approximates the PAPR from continuous signals. The Rayleigh distribution mean power square root was chosen as σ=1.0 to generate unit power signals. Monte-Carlo runs were performed over ten thousand realizations of signal-plus-noise for each noise level. PAPR reduction performance was measured by the complimentary cumulative distribution function (CCDF), which gives the probability that the PAPR value surpasses a threshold: CCDF=(PAPR>PAPR.sub.0). Compander effect on demodulation performance was measured by symbol error rate (SER). Compander effect on out-of-band power rejection was quantified from power spectrums.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8/11/2022